United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS          April 23, 2003
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                           No. 02-31148
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JEROME LANG JACKSON,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                     USDC No. 01-CR-32-ALL-C
                       --------------------

Before REAVLEY, BARKSDALE and CLEMENT, Circuit Judges.

PER CURIAM:*

     Jerome Lang Jackson appeals his conviction following a jury

trial for being a felon in possession of a firearm.     He argues

that the district court erred in denying his motion to suppress

the firearm found and his statements made to an officer following

an allegedly invalid investigative stop of his vehicle.       He also

asserts that his statements were not voluntarily given.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-31148
                                -2-

     The evidence presented at the suppression hearing and trial

show that the officer had probable cause to believe that Jackson

had violated traffic laws by parking his vehicle in the middle of

the roadway and subsequently proceeding down the road without

headlights.   Thus, the decision to stop the vehicle was

reasonable.   See Whren v. United States, 517 U.S. 806, 810

(1996).   His further detention was justified by the discovery of

the firearm and the information that he was a convicted felon.

See United States v. Colin, 928 F.2d 676, 677 (5th Cir. 1991).

     Insofar as Jackson challenges the voluntariness of his

statements, the record reflects that Jackson voluntarily provided

inculpatory statements prior to being arrested and after being

placed in custody and advised of his rights under Miranda v.

Arizona, 384 U.S. 436 (1966).   There was no evidence that any of

his statements were made as the result of any form of coercion.

Thus, the record supports the district court’s determination that

the statements were voluntarily made.     See United States v.

Mullin, 178 F.3d 334, 341 (5th Cir. 1999); United States v.

Medina, 887 F.2d 528, 532 (5th Cir. 1989).

     Jackson also argues that the evidence was not sufficient for

a reasonable trier of fact to find beyond a reasonable doubt that

he possessed the firearm found in his vehicle.    Jackson admitted

to the officer that the firearm belonged to him and that he was

using it for self-protection.   The weapon was in his actual

possession at the time of the stop.     The jury apparently did not
                           No. 02-31148
                                -3-

find credible Yolanda Jackson’s testimony that she accidently

left the weapon in Jackson’s vehicle.     This finding is entitled

to great deference.   United States v. Casilla, 20 F.3d 600, 602

(5th Cir. 1994).

     Viewing the evidence in the light most favorable to the

verdict, a reasonable trier of fact could have found that the

evidence established beyond a reasonable doubt that Jackson had

been convicted of a felony and that he was in possession of a

firearm that had a nexus with interstate commerce.    Thus, the

evidence was sufficient to sustain his conviction.     See United

States v. Ortega-Reyna, 148 F.3d 540, 543 (5th Cir. 1998); 18

U.S.C. § 922(g)(1).

     AFFIRMED.